Citation Nr: 1539710	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  14-00 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1966 to October 1973.  He passed away in August 2011.  The Appellant is his surviving spouse

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma which denied service connection for the cause of the Veteran's death.

The Appellant has four other issues on appeal for substitution purposes: entitlement to a compensable rating for bilateral hearing loss, entitlement to a rating higher than 20 percent for a lumbar spine condition, whether new and material evidence exists to reopen a claim for service connection for a bilateral knee condition, and entitlement to service connection for neuropathy of the lower extremities.  The Board is adjudicating these issues in a separate decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Appellant timely appealed the August 2012 rating decision which denied the claim of service connection for the cause of the Veteran's death.  A Statement of the Case (SOC) was generated for this issue in November 2013 and the Appellant submitted a VA Form 9 in December 2013.  She also requested a hearing before the Board via videoconference.  To date, this has not occurred.  

The Appellant is entitled to this videoconference hearing before the Board adjudicates her appeal.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.700(a) and (e), 20.704 (2014).  This hearing must be scheduled by the RO.

Accordingly, the case is REMANDED for the following action:

1. Schedule a Board videoconference hearing at the next available opportunity regarding the Appellant's claim for service connection for the cause of the Veteran's death.  Notify the Appellant and her representative of the date, time, and location of this hearing, and put a copy of this notice letter in his claims file.  
 
2. Once the Appellant has been afforded this requested hearing, or in the event that she withdraws this hearing request or fails to appear on the date scheduled, return the file to the Board for further appellate consideration of her claim.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




